DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of typographical error: “a receive array” in line 11. It appears that it should be “a receive antenna array”. Appropriate correction or clarification is required.

Claims 1 and 13 objected to because of the following informalities: “receive beam” in lines 15 and 3, respectively, because power distribution is described by “beam” for radar transmission. Radar receive antenna is a passive device, which has a distribution characteristics of antenna sensitivity to reflected signal. The distribution is reflected signal dependent, which is not a “beam”. Appropriate corrections or clarifications are required.

Claim 5 objected to because of the following informalities: “a change to a transmit frequency” in line 2 and “a change to a modulation frequency” in lines 2-3. It appears that these two limitations are the same. Appropriate correction or clarification is required.

Claim 8 objected to because of typographical error: “of the of the” in line 4. It appears that it should be “of the”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite the limitation "receive beam" in lines 15 and 3, respectively. It is not clear what the “receive beam” represents (see the reason in Claim Objections). Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “receive antenna characteristics”. Appropriate clarifications are required.

Claims 2-12 and 14-20 are also rejected by virtue of their dependency on claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-11, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Corcos et al. (U.S. Patent No. 9547070, hereafter Corcos) in view of Bonthron (U.S. Patent No. 2005/0225481, hereafter Bonthron).
Regarding claim 1, Corcos discloses that a radar system (col.1 line 38, radar) comprising: 
a transmit array comprising a plurality of transmit antenna elements {col.1 lines 48 (array), 50-51 (transmitting, antenna elements)}; 
radar transmitter electronics in signal communication with the transmit array {Fig.5 item 108, connected to antenna; col.11 lines 8-9 (RF circuitry, sends, RF signals)}, wherein the radar transmitter electronics, in conjunction with the transmit array, are configured to output a frequency modulation continuous wave (FMCW) transmit beam {col.1 lines 47-48, (FMCW)} 
a receive array comprising a plurality of receive antenna elements {col.1 lines 48-49 (array, receiving antenna elements)}; and 
radar receiver electronics operable to receive a plurality of receive signals from the receive array {Fig.5 item 108, connected to antenna; col.11 lines 8-9 (RF circuitry, receives, RF signals)}; and
processing circuitry {col.10 line 40 (CPU)} operable to: 
digitally form a receive beam from the plurality of receive signals {col.9 lines 16-18, RX, array, antenna elements, digitally, phase shifters}; 
determine one or more characteristics of a sub-area of the area illuminated by the FMCW transmit beam {col.9 lines 18-21 (controlled attenuators, applying, weighting, improve, main, beam, reduce, side lobes )}, wherein the sub-area is within the receive beam {A person of ordinary skill in the art would have recognized that applying a known technique (e.g. radar receiver receive radar transmitted signals) to a known device (e.g. radar) ready for improvement to yield predictable results (e.g. receive antenna receives transmitted signals from both main lobe and side-lobes that are reflected by objects in field-of-view)}; 
establish a communication session with an external computing device via an application program interface (API) {Fig.5 items 108 (RF circuitry), 118 (interface), 124 (external port), 128 (communication module); col.1 lines 59-61, IC module, interface unit, couple, IC module, with, handheld electronic device; col.2 lines 12-14, handheld electronic device, is smartphone, tablet computer}, wherein the communication comprises: 
receive control inputs from the external computing device via the API {col.11 lines 63-66, I/O, couples to, input/output peripherals, input/control device, to, interface; col.12 lines 1-3, input controller, receive, signal, from, control device}; 
output a signal to an external display device {col.8 lines 22-25, output of radar, displayed, on a display of, handheld electronic device}, wherein the signal comprises: 
target detection information in three dimensions {col.8 lines 27-30, image, target object, scanned by, radar; col.7 lines 14-15, position, speed, acceleration}; and 
target movement characteristics, including relative velocity and angular velocity {col.2 lines 44-46, measure, distance, speed, acceleration, of a target, with respect to, handheld electronic device; speed and acceleration are vectors including direction and value amount}.
However, Corcos does not explicitly disclose transmission beam and coverage feature. In the same field of endeavor, Bonthron discloses that
that illuminates an area with a greater extent in a first illumination direction than in a second illumination direction (Fig.1 beam in longitude direction is greater than in azimuth direction), 
wherein the second illumination direction is substantially perpendicular to the first illumination direction (Fig.1 longitude direction is perpendicular to azimuth direction), and 
wherein the transmit beam is fixed in the first illumination direction and the second illumination direction (Fig.1 fixed beam); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Corcos with the teachings of Bonthron to generate a transmission beam shape with narrow beam-width in a monitored area. Doing so would detect and discriminate multiple targets in the field-of-view, as recognized by Bonthron ([0005] line 9, limiting, target, identification).

Regarding claim 2, which depends on claim 1, Corcos discloses that in the radar system,
the processing circuitry is further operable to include in the target detection information a distance, speed, elevation, acceleration, size or any combination thereof of a target object at a specific direction with respect to the radar system {col.7 lines 14-15, position, speed, acceleration; col.8 lines 27 (image of target object), 29-30 (target, scanned by, radar); “image” includes information of size, elevation and direction of detected object in image environment}.

Regarding claim 4, which depends on claim 1, Corcos discloses that in the radar system,
the control inputs adapt the operation of the radar system {col.8 lines 21-22, user, control, operation of, radar}.

Regarding claim 5, which depends on claim 1, Corcos discloses that in the radar system,
the control inputs comprise any one or more of a change to a transmit frequency, a change to a modulation scheme, or a change to a modulation frequency {col.5 line 49, FMCW; col.6 lines 36-38, generating, chirp of frequency, step frequency; col.9 lines 49-50, modify, behavior, elements of, phased array}.

Regarding claim 6, which depends on claim 1, Corcos discloses that in the radar system,
the FMCW transmit beam is in a millimeter frequency range {col.6 lines 39-40, millimeter wave, transmitted}.

Regarding claim 7, which depends on claim 1, Corcos discloses that in the radar system,
the FMCW transmit beam is in the microwave frequency range {col.11 line 8, radio frequency}.

Regarding claim 9, which depends on claim 1, Corcos discloses that in the radar system,
the processing circuitry establishes the communication session using a wired communication link {col.7 lines 57-58, interface, wired, communication}.

Regarding claim 10, which depends on claim 1, Corcos discloses that in the radar system, 
the wired communication link comprises an Ethernet output {col.11 lines 19-20 (internet, intranet), 22 (LAN); Ethernet is for LAN, see support material “Ethernet-Wikipedia.pdf” from https://en.wikipedia.org/wiki/Ethernet}.

Regarding claim 11, which depends on claim 1, Corcos discloses that in the radar system, 
the processing circuitry is further operable to determine characteristics of ground-based features in the sub-area {col.9 line 39, image sensor; col.13 lines 53-54, optical sensor, capture, images, video}.

Regrading claim 15, which depends on claim 1, Corcos discloses that in the radar system, the transmit electronics are further operable to 
change any one or more of a modulation waveform, modulation bandwidth or chirp time of the FMCW transmit beam {col.9 lines 49-50, modify, behavior, elements of, phased array; col.18 lines 48-49, 3GHz bandwidth, chirp time, 0.1m/sec; col.19 lines 25-26, chirp time, 1 msec, 15GHz bandwidth}.

Regarding claim 16, which depends on claim 1, Corcos discloses that in the radar system,
the signal that is output to the external display device is compatible with a synthetic vision system (SVS) {col.12 lines 23-26, touch screen, display, visual output, video (for 3D); see support material “Synthetic vision system – Wikipedia.pdf” (from https://web.archive.org/web/20161001173318/https://en.wikipedia.org/wiki/Synthetic_vision_system), page 1 line 1 below “Synthetic vision system”, SVS, 3D}.

Regarding claim 18, which depends on claim 1, Corcos discloses that in the radar system,
a radar imaging resolution of the target detection information is at least three square meters at a range of 100 meters {col.18 lines 14-15 [distance range 10 meters (m) to 25m], 32-33 (range accuracy, 5cm)}.

Regarding claim 19, which depends on claim 1, Corcos discloses that in the radar system, the transmit array, the receive array, radar receiver electronics, and the processing circuitry comprise 
a single, integrated package {Fig.2}.

Regarding claim 20, which depends on claim 1, Corcos discloses that in the radar system,
a radar range resolution of the target detection information is at least 1 meter {col.18 lines 32-33, range accuracy, 5cm} and 
a radar angular resolution is no more than one and one-half degrees in azimuth and elevation {col.19 line 17, 2.55 degree}.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Corcos and Bonthron as applied to claim 1 above, and further in view of Silverstein et al. (U.S. Patent No. 2017/0328997, hereafter Silverstein). 
Regarding claim 3, which depends on claim 1, Corcos and Bonthron do not disclose determination of relative location between radar and external display device. In the same field of endeavor, Silverstein discloses that in the radar system, the processing circuitry is further operable to: 
determine a relative location of the radar system with respect to the external display device {[0013] lines 7-8, processor, determine, location, objects, analyzing, radar data; [0273] lines 10-16, registration process, registration information, radar information, location, relative, control device; “external display device” is an object for radar; control device is radar}; 
include the relative location of the radar system with respect to the external display device in the signal that is output to the external display device {[0122] user interface module, displaying, captured data}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Corcos and Bonthron with the teachings of Silverstein to extract relative location between radar and external display device if they are at different locations. Doing so would collect information regarding objects and radar for registration so as to control device via network-connected computer or portable electronic device, as recognized by Silverstein ([0065] lines 1-6, users, control, using, network connected, register, device; [0268] lines 1-4, control device, obtains information, registration process, regarding, object to, tag).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Corcos and Bonthron as applied to claim 1 above, and further in view of Natour et al. (Natour, Ghina El, Omar Ait-Aider, Raphael Rouveure, François Berry, and Patrice Faure. 2015. "Toward 3D Reconstruction of Outdoor Scenes Using an MMW Radar and a Monocular Vision Sensor" Sensors 15, no. 10: 25937-25967. https://doi.org/10.3390/s151025937, hereafter Natour).
Regarding claim 8, which depends on claim 1, Corcos discloses that in the radar system, the signal output to the external display device is a first signal and the processing circuitry is further operable to: 
receive a second signal from the external display device, the second signal comprising data associated with a location of the of the external display device {col.15 lines 22-23, GPS, location of the device}; 
include the location coordinates and elevation coordinates of the target object in the first signal output to the external display device {col.17 lines 20-25, GPS, map module, receive, display, associated with maps, particular, location-based data}.
However, Corcos and Bonthron do not explicitly disclose geographic coordinates for objects expression. In the same field of endeavor, Natour discloses that
in response to receiving the data associated with the location of the external display device, determine location coordinates and elevation coordinates of a target object relative to the location of the display device {page 25942 lines 4-5 from bottom (synchronized, using, GPS data, calibration, determining transformation mapping target coordinates), line 8 from bottom (3D reconstruction)}. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Corcos and Bonthron with the teachings of Natour to map objects in 3D coordinates. Doing so would use other available data (e.g. GPS data) for synchronization in target mapping in muti-sensory fusion because targets detected by each sensor can be projected to a same coordinate system (e.g. GPS), as recognized by Natour (page 25938 line 8, muti-sensory fusion; page 25942 line 5 from bottom (synchronized, using, GPS data)}.



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Corcos and Bonthron as applied to claims (1, 4-5) and 1, respectively, above, and further in view of Storz et al. (U.S. Patent No. 7973704, hereafter Storz).
Regarding claim 12, which depends on claims 1 and 4-5, Corcos and Bonthron do not discloses radar application environment. In the same field of endeavor, Storz discloses that
the control inputs adapt the radar system for a low visibility environment {col.6 lines 1-6 (visibility, restricted, radar, utilised, user, aims, antenna, in, direction, be scanned)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Corcos and Bonthron with the teachings of Storz to use radar as needed. Doing so would provide an aid when environment visibility is not well and user wishes to obtain information in an area of interest because of radar property, as recognized by Storz (col.1 lines 13-14, assist, in, fog, dark; col.6 lines 1-6}.



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Corcos and Bonthron as applied to claim 1 above, and further in view of Kang et al. (U.S. Patent No. 2011/0199263, hereafter Kang).
Regarding claim 13, which depends on claim 1, Corcos and Bonthron do not disclose different receive antenna characteristics. In the same field of endeavor, Kang discloses that in the radar system, the receive beam is a first receive beam and the sub-area is a first sub-area, and the processing circuitry is further operable to 
generate a second receive beam different from the first receive beam {[0008] line 8, calculate second steering vector; [0041] line 3, different, angle, each other}, and 
the processing circuitry is operable to 
determine one or more characteristics of a second sub-area simultaneously with determining characteristics of the first sub-area {[0008] line 6, determine, at least, two candidate values; [0041] lines 4-7, angle, θ1, θ2, differ, distinguish, steering vector; steering vector at θ1 and θ2 are calculated at same time because they are candidate}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Corcos and Bonthron with the teachings of Kang to estimate angle of arrival using received signal from antenna array. Doing so would accurately estimate angle of arrival by using with different parameters for characterizing each antenna elements, as recognized by Kang ([0003] line 5, accurately, estimating, AoA; [0007] lines 7-9, using, array antenna, based on, received signal, each of, antenna elements}.



Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Corcos and Bonthron as applied to claim 1 above, and further in view of Pearson et al. (WO2007/057474, hereafter Pearson).
Regarding claim 14, which depends on claim 1, Corcos and Bonthron do not disclose Doppler analysis. In the same field of endeavor, Pearson discloses that in the radar system, the processing circuitry is further operable to 
perform Doppler analysis on the digitally formed receive beams {page 22 line 11, signal processing, calculates, Doppler frequency of targets}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Corcos and Bonthron with the teachings of Pearson to extract Doppler information in data analysis. Doing so would measure movement of objects because Doppler frequency reflects object movement information, as recognized by Pearson (page 1 lines 9-10; page 4 line 4, target motion, Doppler spread}.

Regarding claim 17, which depends on claim 1, Corcos discloses that the radar receiver electronics are further operable to 
detect targets of cross-sectional area 0.5 m2 at a range of one nm (1852 m) {col.18 lines 14-17, target, distance range, 10-25 m, RCS1=0, 1m2}.
However, Corcos does not disclose cross-sectional area at longer range. In the same field of endeavor, Pearson discloses that
detect targets of cross-sectional area 0.5 m2 at a range of one nm {page 3 lines 27-28, 1m2, Rmax, 5km}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Corcos and Bonthron with the teachings of Pearson to determine resolution of radar measurement at a certain range. Doing so would obtain resolution information because maximum reached range is a function of transmitted power, antenna gain, effective aperture of antenna, and cross section area of detected object, as recognized by Pearson (page 3 lines 22-26, Rmax, Pt, G, Ae, σ}.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8, 11, 13-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 11, 13-20 of U.S. Patent No. 10,712,438 (application No. 15/677,844). Although the claims at issue are not identical, they are not patentably distinct from each other because as set forth in the tables (differences are words in bold) and description below: 1) The removal of the limitations (“mobile” and “one or more functions of the radar system”) and separating “computing” and “display” in external device made claim 1 of the application 16/917,021 a broader version of claim 1 of  U.S. Patent No. 10,712,438 (see words in bold). Omission of an elements is an obvious expedient if the remaining elements perform the same. 2) claims 2-3, 8, 11, 13-20 are exactly the same.

16/917,021
15/677,844 (US10,712,438)
1. A radar system comprising: 
a transmit array comprising a plurality of transmit antenna elements; 

radar transmitter electronics in signal communication with the transmit array, wherein the radar transmitter electronics, in conjunction with the transmit array, are configured to output a frequency modulation continuous wave (FMCW) transmit beam that illuminates an area with a greater extent in a first illumination direction than in a second illumination direction, 

wherein the second illumination direction is substantially perpendicular to the first illumination direction, and 

wherein the transmit beam is fixed in the first illumination direction and the second illumination direction; 

a receive array comprising a plurality of receive antenna elements; and 

radar receiver electronics operable to receive a plurality of receive signals from the receive array; and 

processing circuitry operable to: 

digitally form a receive beam from the plurality of receive signals; 

determine one or more characteristics of a sub-area of the area illuminated by the FMCW transmit beam, wherein the sub-area is within the receive beam; 

establish a communication session with an external computing device via an application program interface (API), wherein the communication comprises: 

receive control inputs from the external computing device via the API; 

output a signal to an external display device, wherein the signal comprises: 

target detection information in three dimensions; and 

target movement characteristics, including relative velocity and angular velocity.
1. A radar system comprising: 
a transmit array comprising a plurality of transmit antenna elements; 

radar transmitter electronics in signal communication with the transmit array, wherein the radar transmitter electronics, in conjunction with the transmit array, are configured to output a 

wherein the second illumination direction is substantially perpendicular to the first illumination direction, and 

wherein the transmit beam is fixed in the first illumination direction and the second illumination direction;

a receive array comprising a plurality of receive antenna elements; 

radar receiver electronics operable to: receive a plurality of receive signals from the receive array; and 

processing circuitry operable to: 

digitally form a receive beam from the plurality of receive signals; 

determine one or more characteristics of a sub-area of the area illuminated by the fixed FMCW transmit beam, wherein the sub-area is within the receive beam; 

establish communication with an external mobile computing device via an application program interface (API), wherein the communication comprises: 

output a signal to the mobile computing device, wherein the signal comprises: 

target detection information in three dimensions, 

Response to Final Office Action mailed January 2, 2020 target movement characteristics, including relative velocity and angular velocity; and 

receive inputs via the API to control one or more functions of the radar system.
2. The radar system of claim 1, wherein the processing circuitry is further operable to include in the target detection information a distance, speed, elevation, acceleration, size or any combination thereof of a target object at a specific direction with respect to the radar system.
2. The radar system of claim 1, wherein the processing circuitry is further operable to include in the target detection information a distance, speed, elevation, acceleration, size or any combination thereof of a target object at a specific direction with respect to the radar system.  

3. The radar system of claim 1, wherein the processing circuitry is further operable to: determine a relative location of the radar system with respect to the external display device; include the relative location of the radar system with respect to the external display device in the signal that is output to the external display device.
3. The radar system of claim 1, wherein the processing circuitry is further operable to: determine a relative location of the radar system with respect to the external display device; include the relative location of the radar system with respect to the external display device in the signal that is output to the external display device.
8. The radar system of claim 1, wherein the signal output to the external display device is a first signal and the processing circuitry is further operable to: receive a second signal from the external display device, the second signal comprising data associated with a location of the of the external display device; in response to receiving the data associated with the location of the external display device, determine location coordinates and elevation coordinates of a target object relative to the location of the display device; include the location coordinates and elevation coordinates of the target object in the first signal output to the external display device.
8. The radar system of claim 1, wherein the signal output to the external display device is a first signal and the processing circuitry is further operable to: receive a second signal from the external display device, the second signal comprising data associated with a location of the external display device; in response to receiving the data associated with the location of the external display device, determine location coordinates and elevation coordinates of a target object relative to the location of the display device; include the location coordinates and elevation coordinates of the target object in the first signal output to the external display device.
11. The radar system of claim 1, wherein the processing circuitry is further operable to determine characteristics of ground-based features in the sub-area.
11. The radar system of claim 1, wherein the processing circuitry is further operable to determine characteristics of ground-based features in the sub-area.
13. The radar system of claim 1, wherein the receive beam is a first receive beam and the sub-area is a first sub-area, and the processing circuitry is further operable to generate a second receive beam different from the first receive beam, and the processing circuitry is operable to determine one or more characteristics of a second sub-area simultaneously with determining characteristics of the first sub-area.
13. The radar system of claim 1, wherein the receive beam is a first receive beam and the sub-area is a first sub-area, and the processing circuitry is further operable to generate a second receive beam different from the first receive beam, and the processing circuitry is operable to determine one or more characteristics of a second sub-area simultaneously with determining characteristics of the first sub-area.
14. The radar system of claim 1, wherein the processing circuitry is further operable to perform Doppler analysis on the digitally formed receive beams.
14. The radar system of claim 1, wherein the processing circuitry is further operable to perform Doppler analysis on the digitally formed receive beams.
15. The radar system of claim 1, wherein the transmit electronics are further operable to change any one or more of a modulation waveform, modulation bandwidth or chirp time of the FMCW transmit beam.
15. The radar system of claim 1, wherein the transmit electronics are further operable to change any one or more of a modulation waveform, modulation bandwidth or chirp time of the fixed FMCW transmit beam.
16. The radar system of claim 1, wherein the signal that is output to the external display device is compatible with a synthetic vision system (SVS).
16. The radar system of claim 1, wherein the signal that is output to the external display device is compatible with a synthetic vision system (SVS).
17. The radar system of claim 1, wherein the radar receiver electronics are further operable to detect targets of cross-sectional area 0.5 m2 at a range of one nm (1852 m).
17. The radar system of claim 1, wherein the radar receiver electronics are further operable to detect targets of cross-sectional area 0.5 m2 at a range of one nm (1852 m).
18. The radar system of claim 1, wherein a radar imaging resolution of the target detection information is at least three square meters at a range of 100 meters.
18. The radar system of claim 1, wherein a radar imaging resolution of the target detection information is at least three square meters at a range of 100 meters.
19. The radar system of claim 1, wherein the transmit array, the receive array, radar receiver electronics, and the processing circuitry comprise a single, integrated package.
19. The radar system of claim 1, wherein the transmit array, the receive array, radar receiver electronics, and the processing circuitry comprise a single, integrated package.
20. The radar system of claim 1, wherein a radar range resolution of the target detection information is at least 1 meter and a radar angular resolution is no more than one and one-half degrees in azimuth and elevation.
20. The radar system of claim 1, wherein a radar range resolution of the target detection information is at least 1 meter and a radar angular resolution is no more than one and one-half degrees in azimuth and elevation.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          




/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648